Case: 12-11423      Date Filed: 08/14/2013     Page: 1 of 3


                                                                 [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 12-11423
                             ________________________

                        D.C. Docket No. 1:10-cv-03231-CAP


MARY CRAIG,

                                                                     Plaintiff-Appellant,

                                          versus

METROPOLITAN LIFE
INSURANCE COMPANY,

                                                                   Defendant-Appellee.

                           ___________________________

                     Appeal from the United States District Court
                        for the Northern District of Georgia
                         ____________________________

                                   (August 14, 2013)


Before BARKETT, JORDAN, and RIPPLE, * Circuit Judges.

PER CURIAM:

       *
          Honorable Kenneth F. Ripple, United States Circuit Judge for the Seventh Circuit,
sitting by designation.
              Case: 12-11423     Date Filed: 08/14/2013   Page: 2 of 3


      Following oral argument, and a careful review of the 1700-page

administrative record, we affirm the district court’s judgment in favor of MetLife

in this ERISA case. The record contains some objective evidence, as well as

several clinical findings, that Ms. Craig suffered from radiculopathy, a disorder for

which long-term disability benefits would not be capped at 24 months. But, as the

district court correctly noted, portions of the record also indicate that she did not

have radiculopathy.    For example, Dr. Orr—one of Ms. Craig’s physicians—

acknowledged that none of the EMGs, MRIs, or nerve conduction studies showed

a radiculopathy.   On this record, we cannot say that MetLife’s decision was

arbitrary or capricious, even taking into account the conflict of interest created by

MetLife’s dual role as administrator and insurer. See Firestone Tire & Rubber Co.

v. Bruch, 489 U.S. 101, 115 (1989); Metro. Life Ins. Co. v. Glenn, 554 U.S. 105,

114–17 (2008).

      We do not address Ms. Craig’s argument that the 24-month limit applies

only if the disabling disorder is both “neuromusculoskeletal and soft tissue” in

nature, see Appellant’s Br. at 20–21, because that argument was not made below in

the motion for judgment or in response to MetLife’s motion for judgment. See,

e.g., In re Pan Am. World Airways, Inc., 905 F.2d 1457, 1461–62 (11th Cir. 1990)

(issues or arguments not presented to the district court generally cannot be raised

on appeal for the first time). We also do not address the assertion that Ms. Craig


                                         2
               Case: 12-11423       Date Filed: 08/14/2013   Page: 3 of 3


suffers from myelopathy, one of the other exclusions/exceptions to the 24-month

limit for long-term disability benefits. See Appellant’s Br. at 25. We agree with

the district court that Ms. Craig did not present this claim to MetLife during the

administrative process. See Blankenship v. Metro. Life Ins. Co., 644 F.3d 1350,

1354 (11th Cir. 2011) (per curiam) (“Review of the plan administrator’s denial of

benefits is limited to consideration of the material available to the administrator at

the time it made its decision.”).

      AFFIRMED.




                                            3